DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/508,332, filed on 03/02/2017.

Terminal Disclaimer
The terminal disclaimer filed on 01/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,798,694 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendments to the specification filed on 05/13/2022 have not introduced a new matter, thus they have been accepted and entered. 

Response to Arguments
Applicant’s arguments, see Remarks, filed on 05/13/2022, with respect to the objections of the specification have been fully considered and are persuasive in view of the amendment to the specification filed on 05/13/2022.  The objections of the specification has been withdrawn. 
Applicant’s arguments, see Remarks, filed on 05/13/2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 75 have been fully considered and are persuasive in view of the amendment filed on 05/13/2022.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 75 has been withdrawn. 
Applicant’s arguments, see Remarks, filed on 05/13/2022, with respect to the 35 U.S.C. 103 rejections of claims 68-74 and 76-78 have been fully considered and are persuasive in view of the amendment filed on 05/13/2022.  The 35 U.S.C. 103 rejections of claims 68-74 and 76-78 have been withdrawn. 

Allowable Subject Matter
Claims 68-74 and 76-78 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0238341 A1 discloses communication device operating in both licensed carrier and the unlicensed carrier (see abstract and paragraphs [24, 54]).
US 2021/0289364 A1 discloses a Wi-Fi transceiver operating in both licensed and unlicensed frequency bands (see paragraph [40]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469